Citation Nr: 0732939	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.   


Efforts were undertaken to obtain medical opinions from 
sources outside the VA.  The attempts were unsuccessful.  In 
view of the disposition of the issue on appeal, however, this 
matter need not be addressed any further.   

FINDINGS OF FACT

1.	The veteran died on May [redacted], 2004.  

2.	The primary cause of the veteran's death was respiratory 
failure due to a stroke as a consequence of vasospasm and 
aneurismal subarachnoid hemorrhage.  

3.	At the time of the veteran's death, service connection was 
in effect for post-traumatic stress disorder (PTSD) at 70 
percent disabling effective February 4, 2003.

4.	The veteran had been awarded a total disability rating 
based on individual unemployability (TDIU) effective February 
4, 2003.  

5.	There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's primary and contributing causes of death did 
not relate to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
1318 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection for
Cause of the Veteran's Death

The veteran died on May [redacted], 2004.  The veteran's death 
certificate indicated that he died from respiratory failure 
caused by stroke as a consequence of vasospasm and 
subarachnoid hemorrhage.  Hypertension and smoking are listed 
on the death certificate as contributory causes of death.  

At the time of his death, the veteran was service connected 
for PTSD at 70 percent disabling, effective February 4, 2003.  
Based on this disorder, he also received a TDIU, also 
effective February 4, 2003.  

In June 2004, the appellant filed a claim for service 
connection for cause of the veteran's death and for 
Dependency and Indemnity Compensation benefits.  The 
appellant maintains that her spouse's service-connected PTSD 
caused his death.  The RO denied this claim in an October 
2004 rating decision, which the appellant timely appealed to 
the Board in a December 2004 VA Form 9.  



Based on a review of the evidence, the Board finds a grant of 
the appellant's claim appropriate here.  As will be further 
detailed below, competent medical evidence is in equipoise on 
the issue of whether the veteran's PTSD related to his death.  
In short, there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove her claim.  See 38 C.F.R. § 3.102.  

Dependency and Indemnity Compensation benefits may be paid to 
a veteran's surviving spouse in certain instances, including 
when a veteran dies of a service-connected disability.  38 
U.S.C.A. § 1310.  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

The competent medical evidence of record addressing this 
issue consists of November 2004 and April 2005 VA medical 
opinions.  The November 2004 medical opinion was rendered by 
a psychiatrist who opined that the veteran's PTSD most likely 
related to his death.  The April 2005 opinion was rendered by 
a physician who opined that the veteran's death was likely 
not caused by his PTSD.  

The Board has closely reviewed these opinions.  Each opinion 
is of probative value, but each is limited in certain 
respects as well.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

With regard to the November 2004 positive opinion, the Board 
finds it of significance that the psychiatrist who personally 
treated the veteran for PTSD for "a number of years" 
believes that PTSD related to the veteran's death.  This 
physician, 

as a psychiatrist specializing in treating PTSD, is presumed 
familiar with complications that arise from such a disorder.  
And this physician, as the veteran's treating psychiatrist, 
is presumed familiar with the various troubles and issues the 
veteran faced.  For these reasons, his opinion is of 
probative value.  But the Board also notes that this 
physician did not indicate in his opinion whether he reviewed 
the claims file prior to offering his opinion.  Moreover, the 
Board finds the opinion limited to a certain degree in that 
it is not supported by a rationale - i.e., the psychiatrist 
did not describe in detail the ways in which PTSD could 
relate to the specific causes of the veteran's death of 
respiratory failure, stroke, vasospasm, and subarachnoid 
hemorrhage.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (supporting 
clinical data or other rationale should accompany medical 
opinion to meet required degree of medical certainty needed 
for a service connection finding).  

With regard to the April 2005 negative opinion, the Board 
finds persuasive the fact that the physician who rendered the 
opinion reviewed the claims file before doing so, and 
detailed his reasoning process before concluding that a 
congenital defect, rather than PTSD, likely "caused" the 
veteran's death.  But this opinion has certain limitations as 
well.  See Evans, 12 Vet. App. at 30; Gabrielson, 7 Vet. App. 
at 39-40.  The physician's specialization is unclear.  The 
physician did not treat the veteran personally.  The 
physician stated that PTSD was likely not the cause of the 
subarachnoid hemorrhage, but did not opine expressly on 
whether the other causes of death - respiratory failure, 
stroke, vasospasm - may have been related to PTSD.  And the 
physician conceded that PTSD is a limited risk factor for 
hypertension, one of the veteran's contributory causes of 
death, and that hypertension is a risk factor for cerebral 
aneurysm, one of the immediate causes of death.  See 38 
C.F.R. § 3.312(c).  Although of probative value, this 
opinion, as with the November 2004 opinion, has certain 
weaknesses.  

As there is conflicting medical evidence of record on the 
issue of whether the veteran's death related to his PTSD, the 
Board must weigh the credibility and probative value of this 
evidence.  See Evans and Owens, both supra.  The Board 

must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson, supra.  
Under this guidance, the Board finds the favorable and 
unfavorable evidence pertaining to the appellant's claim to 
be equally persuasive and of comparable probative value.  

As such, the Board finds in equipoise the competent medical 
evidence of record specifically addressing the narrow issue 
here.  The Board cannot find that the evidence preponderates 
against the appellant's claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


